United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                  June 15, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-11392
                            Summary Calendar



JOE A. CHAMBERS; LAURIE CHAMBERS,
                                               Plaintiffs-Appellants,

versus

RAINES ELECTRIC LP,
                                                  Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:04-cv-1231
                       --------------------

Before KING, DAVIS and OWEN, Circuit Judges.
              *
PER CURIAM:

     Joe and Laura Chambers appeal the judgment of the district

court dismissing their ERISA claim on the defendant’s motion for

summary judgment.     We affirm.

                                   I.

     The Chambers were employed by defendant Raines Electric LP

for several years.     Joe Chambers injured his back several times

during the term of his employment, most recently in May 2002.

Mr. Chambers was scheduled for back surgery on June 14, 2002.            On

June 7, 2002, the Chambers were terminated.     Although the message

     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
was delivered by the Chambers’ immediate supervisor, Steven

Beader, the decision to terminate was made by Dan Shine, the

project manager of the site on which Chambers was working, and

Steve Lawhorn, Raines’ human resources, safety manager.

     On Raines’ motion for summary judgment, the district court

found that the Chambers did not carry their burden of proving a

prima facie case of ERISA discrimination and granted the motion.

The Chambers appeal.

                                II.

     The Chambers allege that their dismissal was motivated by

their employers’ desire to avoid providing insurance coverage for

Joe Chambers’ surgery.   In order to establish a prima facie case

of discrimination under ERISA, a plaintiff must establish “(1)

prohibited (adverse) employer action (2) taken for the purpose of

interfering with the attainment of (3) any right to which the

employee is entitled.”   Bodine v. Employers Cas. Co., 352 F.3d

245, 250 (5th Cir. 2003).   In order to establish causation in a

retaliation case, the employee must demonstrate that the employer

knew about the employee’s protected activity.   Manning v. Chevron

Chem. Co., LLC, 332 F.3d 874, 883 (5th Cir. 2003); Chaney v. New

Orleans Public Facility Mgm’t, 179 F.3d 164, 169 (5th Cir. 1999);

Medina v. Ramsay Steel Co., 238 F.3d 674, 684 (5th Cir. 2001).

The summary judgment evidence in this case is undisputed that

Shine and Lawhorn, the parties who made the decision to

terminate, were unaware of Joe Chambers’ injury and planned

                                 2
surgery when they decided to terminate Chambers and his wife.

The temporal proximity of the Chambers’ termination to Mr.

Chambers’ planned surgery cannot overcome the lack of knowledge

on the part of the decision makers that necessarily defeats the

Chambers’ prima facie case.   Clark County School District v.

Breeden, 532 U.S. 268, 271-74 (2001).

                               III.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.




                                 3